DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 11 JAN 2021.  The status of the claims is as follows:
Claims 1 and 3-15 are pending.
Claim 1 is amended.
Claim 2 is canceled.
Claims 11-15 are withdrawn (treated as election without traverse, 26 NOV 2019).

Election/Restrictions
Claims 1 and 3-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Examiner notes that Claim 11 is to a product; however, as the application is a national stage application and Claims 1, 11, and 12 all require the same special technical feature of the conical supply tube of Claim 1 (see Examiner’s Amendment below), unity of invention is present between all three groups of claims.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 OCT 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison Richmond on 26 FEB 2021.
The application has been amended as follows:
In Claim 11, the text “the conical supply tube of any preceding claim” is deleted and is replaced with - -the conical supply tube of Claim 1; and- -.
In Claim 12, the text “into the MOCVD chamber through the supply tube of any preceding claim” is deleted and is replaced with - -into an MOCVD chamber through the supply tube of Claim 1- -.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As regards the conical supply tube of Claim 1 (also required in Claims 11 and 12, Examiner considers Williams ‘026 (U.S. Patent 5,614,026) to be the closest prior art of record.
Claim 1 – Williams ‘026 teaches a conical supply tube (Figure 4B, Column 7 Lines 20-26), comprising:
a conical head (Figure 4B, element 420 generally) formed from a hollow structure having a fitting end (not numbered in Figure 4B, but held as analogous to the upper tube portion) and an opposite, shower end (not numbered in Figure 4B, but held as analogous to the lower cone portion), wherein the fitting end defines a tube area having a constant initial diameter (as shown in Figure 4B, the tube above the lower cone is a constant diameter) that is less than a diameter of the shower end adjacent a shower plate (as shown in Figure 4B, the bottom end of the cone is greater than the diameter of the upper tube portion), wherein the shower end defines an expanding area having an increasing diameter that constantly increases along its length from the initial diameter to the diameter at the shower end adjacent the shower plate (as shown in Figure 4B generally, the conical section slopes linearly outward from the pipe diameter to the shower plate diameter).
Williams ‘026 does not teach or suggest the conical head being disposed between a variable compression ratio fitting and a shower plate (and more specifically does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712